tcmemo_2012_136 united_states tax_court charles c brashear petitioner v commissioner of internal revenue respondent docket no filed date charles c brashear pro_se brook s laurie for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and a penalty of dollar_figure under sec_6662 the deficiency resulted primarily from petitioner’s failure to report an early distribution from his retirement_plan and included a sec_72 additional tax on the distribution all section references are to the internal_revenue_code code for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas when he filed his petition on date petitioner received an early distribution of dollar_figure from an individual_retirement_account ira maintained at national financial services l l c nfs petitioner was less than years old at the time nfs reported the distribution on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc indicating by code on the form that the payment was an e arly distribution from a roth_ira no known exception petitioner did not receive the form r and he did not report the distribution on his federal_income_tax return for during petitioner received a dollar_figure tax_refund from the state of california he did not report that refund on his federal_income_tax return for respondent determined that petitioner was liable for tax on the distribution from nfs and the state tax_refund the additional tax on the early distribution from his ira and a penalty pursuant to sec_6662 for negligence or a substantial_understatement_of_income_tax opinion in his petition petitioner alleged that he withdrew funds from his ira due to its rapidly shrinking value that he intended to invest the funds in a condominium in california and that thereafter he lost his job and his residential lease he further alleged that he moved to texas in and had enough of the withdrawn proceeds remaining to invest in a residence and claim an dollar_figure first-time_homebuyer credit see sec_36 at trial petitioner testified that he withdrew the funds from his ira after he lost his job and became homeless in with help from a friend he was able to move to austin texas in and bought a home a year-and-a-half after arriving there petitioner testified that the broker handling his nfs account had mentioned a penalty for an early distribution that he did not receive the form 1099-r sent by nfs and that he was unaware that income_tax was due on the distribution although respondent’s pretrial memorandum explained conditions under which qualified distributions from an ira are excluded from gross_income petitioner has not contended that he satisfies any of those conditions there is no evidence to suggest that any part of the distribution he received in may be excluded see sec_61 sec_408a although respondent’s pretrial memorandum explained circumstances under which early distributions from an ira are not subject_to the additional tax on early distribution petitioner has not contended that any of those circumstances apply his testimony suggests that they do not see sec_72 we conclude that the distribution is subject_to income_tax and to the additional tax petitioner does not contest that he received the state_income_tax refund or that he claimed an itemized_deduction for state_income_tax on his return he is therefore taxable on that item see sec_111 kadunc v commissioner tcmemo_1997_92 and cases there cited petitioner’s only arguments are that he was taken by surprise when he received the notice_of_deficiency that the liability is a large part of his current net_worth and that payment would cause hardship these arguments do not affect the deficiency and would be relevant only when the internal_revenue_service commences collection efforts with respect to the decision to be entered in this case respondent has the burden of producing evidence that the sec_6662 penalty applies see sec_7491 sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the stipulated omission of significant income in this case and the resulting understatement in excess of dollar_figure satisfy respondent’s burden of showing that the sec_6662 penalty is appropriate and petitioner must show that the penalty should not be imposed see 116_tc_438 the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite petitioner argues only that he relied on misinformation from an unidentified broker he has not shown that he sought competent tax_advice or otherwise tried to determine whether he should report the ira distribution on his tax_return for and thus has not shown reasonable_cause for the underpayment_of_tax we conclude that he is liable for the penalty for the foregoing reasons decision will be entered for respondent
